2022 IL App (1st) 201190-U

                                                                             FOURTH DIVISION
                                                                             June 30, 2022

                                          No. 1-20-1190

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                          IN THE APPELLATE COURT
                                  OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________


TIMOTHY PARKER,                                              )
                                                             )
               Petitioner,                                   )    Petition for Review of the
                                                             )    Order of the Illinois Labor
v.                                                           )    Relations Board, Local
                                                             )    Panel
THOMAS J. DART, COUNTY OF COOK, and                          )
THE ILLINOIS LABOR RELATIONS BOARD,                          )
LOCAL PANEL,                                                 )
                                                             )    ILRB No. L-CA-16-066
                                                             )
               Respondents.                                  )


______________________________________________________________________________

       PRESIDING JUSTICE REYES delivered the judgment of the court.
       Justices Lampkin and Rochford concurred in the judgment.

                                             ORDER

¶1     Held:    Affirming the Local Panel of the Illinois Labor Relations Board’s decision and
                finding it was not clearly erroneous where its conclusion was based on petitioner
                failing to set forth prima facie violations of sections 10(a)(1) and 10(a)(2) of the
                Illinois Public Labor Relations Act.

¶2     After petitioner, Timothy Parker (Officer Parker), filed an unfair labor practice charge

against respondents County of Cook (County) and the Sheriff of Cook County (Sheriff), the
1-20-1190


Local Panel of the Illinois Labor Relations Board (Board) issued a complaint, and subsequently

an amended complaint, alleging that Officer Parker’s supervisors “orchestrated” his transfer to a

different division. The amended complaint further alleged that, as a result of his transfer, Officer

Parker lost overtime earnings and his role as a union steward. The amended complaint also

alleged that Officer Parker’s supervisors retaliated against him for his union activity and that his

transfer was a violation of sections 10(a)(1) and 10(a)(2) of the Illinois Public Labor Relations

Act (Act) (5 ILCS 315/10(a)(1), (a)(2) (West 2016)). The Board’s Administrative Law Judge

(ALJ) found that Officer Parker’s transfer violated the Act, but the Board rejected the ALJ’s

findings. Officer Parker then filed a petition for direct administrative review of the Board’s

decision.

¶3        On appeal, Officer Parker challenges the Board’s conclusion that he failed to set forth

prima facie violations of sections 10(a)(1) or (a)(2) of the Act. In addition, Officer Parker argues

that the Board’s reliance on the evidence pertaining to the Department of Justice’s “intense

scrutiny” was against the manifest weight of the evidence. He further asserts that the Board’s

application of the law to this finding was clearly erroneous. For the following reasons, we

affirm.

¶4                                        BACKGROUND

¶5        Officer Parker was employed by the County and the Sheriff. The Sheriff operates the

Cook County Department of Corrections, which operates the Cook County Jail (Jail). Officer

Parker worked as a correctional officer at the Jail.

¶6                                          Jail Operations

¶7        The Jail comprises several divisions. In 2016, each division operated under the following

chain of command in ascending order: correctional officer, sergeant, lieutenant, commander, and



                                                 -2-
1-20-1190


superintendent. The superintendent in turn would receive orders from the chief of staff from the

Department of Corrections.

¶8       In 2016, Officer Parker worked in Division 6 as a correctional officer. Joseph Hurd was a

lieutenant in Division 6 and was Officer Parker’s direct supervisor. Bernessa Tate was

commander of Division 6, Sean Julian was the superintendent of Division 6, and Matthew Burke

was chief of staff.

¶9       Division 6 houses inmates, and the correctional officers in that division interact with

them. Correctional officers may, however, work in other divisions which do not house inmates;

these divisions include the Warehouse Division and External Operations Division.

¶ 10                              Collective Bargaining Agreement

¶ 11     The International Brotherhood of Teamsters, Local Union No. 700 (Union), entered into

a collective bargaining agreement with the County and Sheriff. The agreement was effective

from 2012 to 2017. Under the agreement, the Union represented the correctional officers

employed by the Sheriff. Officer Parker was a union steward from approximately 2004 to 2018.

¶ 12                  Officer Parker’s Reported Use of Force and Division Transfer

¶ 13     In an incident report completed by Lieutenant Hurd, he stated that on July 20, 2016,

Officer Parker, Lieutenant Hurd, and several other employees were escorting a handcuffed

inmate and were transporting him on a freight elevator. While on the elevator, the inmate

charged at Officer Parker. Lieutenant Hurd reported that Officer Parker pushed the inmate

against the elevator wall and placed his hand on the inmate’s “chest, head & side of his neck

area.”

¶ 14     The record indicates that on the same day, Lieutenant Hurd prior to completing his

incident report informed Commander Tate of the alleged use of force. Commander Tate also on



                                                 -3-
1-20-1190


the same day filed a complaint against Officer Parker, and Superintendent Julian emailed the

complaint to Burke. Nowhere in the complaint was there an indication that Officer Parker should

be transferred from Division 6. Burke responded approximately 20 minutes later, ordering that

Officer Parker be transferred from Division 6 to the Warehouse Division.

¶ 15                           Charge and Complaint for Hearing

¶ 16   Officer Parker filed an unfair labor practice charge against the County and Sheriff, and

subsequently an amended charge, with the Board. In response to Officer Parker’s amended

charge, the Board’s Executive Director issued a complaint, which stated that a hearing would

take place before the Board’s ALJ. Thereafter, the Board issued an amended complaint, which

included Officer Parker’s allegations that in July 2016, “Julian and/or Tate orchestrated [Officer

Parker’s] removal from Division 6.” In addition, the amended complaint alleged that

Commander Tate “interfered with, restrained, or coerced” Parker in the exercise of his rights as a

union steward. Further, the amended complaint alleged that Officer Parker lost overtime earnings

and was removed as union steward since the County and Sheriff transferred him.

¶ 17                                         Hearing

¶ 18   The parties proceeded to a three-day hearing. In opening arguments, Officer Parker’s

attorney argued that Officer Parker’s transfer was evidence of antiunion animus and violated

sections 10(a)(1) and 10(a)(2) of the Act. Officer Parker’s attorney requested as relief $17,000 in

lost overtime pay. In the Sheriff’s opening argument, the Sheriff’s attorney argued that the

Sheriff did not reassign Parker due to his union activity and asked the ALJ to deny Officer

Parker’s requested relief.

¶ 19   Officer Parker testified that the Department of Corrections employed him as a

correctional officer and that he had worked in Division 6 from approximately 2000 to 2016. He



                                               -4-
1-20-1190


stated that, as a Division 6 correctional officer, he worked as a “tier officer.” He further

explained that “tiers” were units in which inmates were housed, and as a tier officer, he had

regular contact with inmates and fellow officers.

¶ 20      Officer Parker testified that he also served as union steward from approximately 2004 to

2018. He testified that, as steward, he was to ensure that officers were adequately represented,

meet with supervisory staff, and hold shift meetings to discuss officers’ concerns and issues.

¶ 21      Officer Parker testified that in July 2016, he was placed on “no-inmate contact” and

transferred from Division 6 to the Warehouse Division. Then, in August 2016, he was transferred

from the Warehouse Division to the External Operations Division. As to his reported use of

force, Officer Parker denied choking an inmate and asserted that Commander Tate had no basis

to file a complaint against him. Officer Parker also asserted that the Jail allowed him to work

overtime in Division 6, but he was not allowed to do so in the Warehouse Division or External

Operations Division.

¶ 22      On the second day of the hearing, Officer Parker called Sean Michalczewski as a witness,

who testified that in 2016 he was a correctional officer in Division 6. Officer Michalczewski also

testified that while in Division 6, he was involved in a use-of-force incident. He testified that

before the incident, he was a tier officer, but after the incident, he was placed on no-inmate

contact and assigned to work in the lobby. He further testified that he remained in Division 6.

¶ 23      On cross-examination, Officer Michalczewski testified that he knew employees who

were transferred to the Warehouse Division after reported uses of force. He asserted that Officer

Enrique Maiza and Officer Ortiz1 were transferred out of their divisions to the Warehouse




1
    Officer Ortiz’s first name does not appear in the record.


                                                  -5-
1-20-1190


Division.

¶ 24   Officer Parker next called as a witness Willie Ezell, who testified that he was a

correctional officer in Division 6. Officer Ezell testified that he was placed on no-inmate contact

after a reported use of force but was not transferred out of Division 6.

¶ 25   On the third and final day of the hearing, the County and Sheriff had admitted into

evidence the collective bargaining agreement between the Union and the County and Sheriff.

The agreement stated that the County and Sheriff could “at its discretion, reassign any employee

while investigation of possible wrongful behavior is completed” and that “[s]uch assignment

shall not be precedent setting.”

¶ 26   The County and Sheriff called Superintendent Julian as a witness. Superintendent Julian

testified that he was superintendent of Division 6 in July 2016. He asserted that as

superintendent, he was head of the division’s staff and that Commander Tate reported to him.

Superintendent Julian further testified as to how the Department of Corrections reviewed

reported uses of force. He stated that when a use-of-force incident occurs, the commander must

submit a thorough report of the incident to the superintendent. He also asserted that commanders

must submit these reports even if they did not witness the incident.

¶ 27   The County and Sheriff also called as a witness Joseph Hurd, who testified that in 2016,

he was a lieutenant in Division 6. The County and Sheriff then presented Lieutenant Hurd’s

incident report of Officer Parker’s alleged use of force. As to the incident, Lieutenant Hurd

testified that he had to push Parker away from the inmate to prevent any injuries to him or the

staff. Lieutenant Hurd testified that grabbing a handcuffed inmate’s neck was a use of force and

“probably unnecessary.” Lieutenant Hurd further testified that Parker was transferred out of

Division 6 after the incident and that several officers, including Officer Antoine Malone and



                                                -6-
1-20-1190


Officer McCray, 2 were also transferred out of their divisions after reported uses of force.

¶ 28     The County and Sheriff then called as a witness Matthew Burke. Burke testified that in

2016, he was the Department of Corrections’ chief of staff. Burke testified that he was

responsible for ensuring that the Department of Corrections complied with the United States

Department of Justice’s consent decree, which required the Department of Corrections to

improve the Jail’s conditions and operations.

¶ 29     Burke further testified that in 2016, the Sheriff followed Article U of the Sheriff’s

Employment Action Manual, which was a policy for when the Sheriff transferred an employee

during an investigation.

¶ 30     Burke testified that he learned about Officer Parker’s use of force after Commander Tate

filed a complaint register against Officer Parker and Superintendent Julian emailed the complaint

to him. The County and Sheriff then introduced a memorandum regarding Officer Parker’s

reported use of force from the Sheriff’s Use of Force Review Unit. Burke explained that the Use

of Force Review Unit issues memoranda providing basic information about reported uses of

force and classifies them as Level I, II, or III. Burke further explained that Level I was the least

serious use of force and Level III was the most serious. Burke testified that in its memorandum,

the Use of Force Review Unit classified Parker’s use of force as Level III.

¶ 31     Burke testified that when deciding to transfer Officer Parker to the Warehouse Division,

Burke relied solely on the complaint supplied by Commander Tate. Burke further testified that

he transferred Parker because of the “[t]he seriousness of the allegations,” the fact that Officer

Parker’s direct supervisor made the allegations against him, and the fact that the inmate was

handcuffed during the alleged use of force. Burke asserted that he had transferred several



2
    Officer McCray’s first name does not appear in the record.
                                                 -7-
1-20-1190


employees, including Officer Tabas Jackson, to the Warehouse Division after learning about

their reported uses of force.

¶ 32   On cross-examination, Burke testified that on the same day as Officer Parker’s reported

use of force, Commander Tate filed a complaint register against Officer Parker. Burke then

testified that Superintendent Julian emailed the complaint to him on July 20, 2016, at 12:47 p.m.

Burke further testified that he responded at 1:08 p.m., asking Superintendent Julian to transfer

Officer Parker to the Warehouse Division. In addition, as to Lieutenant Hurd’s incident report,

Burke acknowledged that it stated, “Run Date: 7/21/2016 1:43 PM.”

¶ 33   On redirect examination, Burke explained how uses of force were usually communicated

to him: “When there’s a problematic use of force, *** then there are a few different mechanisms

for that to get brought to the attention of jail leadership.” Burke continued, “One method, as in

this case, would be the supervisor, either the commander but more frequently the superintendent,

generating a Complaint. The Use of Force Review Unit might also notify leadership that they

have concerns about a use of force incident.” Burke testified that “there was a push to get direct

supervisors, such as sergeants or lieutenants or commanders, to be more proactive about

identifying and taking corrective action when they witnessed or became aware of ***

inappropriate use of force.”

¶ 34   Burke acknowledged that Lieutenant Hurd directly informed Commander Tate regarding

Officer Parker’s use of force, and he testified that a lieutenant or direct supervisor immediately

reporting an officer’s use of force was “somewhat unusual.” Burke asserted that even if

Commander Tate had not submitted a complaint register, the Use of Force Review Unit still

would have reviewed the incident. Burke stated that the Use of Force Review Unit reviewed all

uses of force.



                                                -8-
1-20-1190


¶ 35   Burke further testified that during 2016, “there was a concerted effort to ensure that the

Department [of Corrections] was acting swiftly when allegations, particularly somewhat

substantiated allegations, of excessive force were brought to light.” In addition, Burke testified

that in 2016, uses of force and reporting of uses of force in the Department of Corrections were

under “intense scrutiny” by the Department of Justice.

¶ 36                         The Administrative Law Judge’s Decision

¶ 37   In a written decision, the ALJ noted that the County and Sheriff asserted they transferred

Officer Parker because of the “seriousness of the allegations” that he choked a handcuffed

inmate. The ALJ found that this proffered business reason was legitimate. The ALJ found,

however, that the County and Sheriff failed to prove by a preponderance of the evidence that

they would have transferred Officer Parker out of Division 6 despite his union activity.

¶ 38   The ALJ reasoned that the County’s and Sheriff’s proffered reason was inconsistent with

several of their actions. First, the ALJ noted that the Sheriff did not transfer Officers

Michalczewski or Ezell out of Division 6 even though both had reported uses of force. In

addition, the ALJ noted Burke’s testimony that a lieutenant or direct supervisor immediately

reporting an officer’s use of force was “somewhat unusual.” Further, the ALJ found notable that

Lieutenant Hurd had not completed his incident report before Superintendent Julian emailed

Commander Tate’s complaint to Burke. The ALJ concluded that the County and Sheriff failed to

prove by a preponderance of the evidence that they would have transferred Officer Parker out of

Division 6 despite his union activity, and thus, the County and Sheriff violated sections 10(a)(1)

and 10(a)(2) of the Act.

¶ 39                           The County and Sheriff’s Exceptions

¶ 40   The County and Sheriff filed exceptions to the ALJ’s decision. The County and Sheriff



                                                 -9-
1-20-1190


first argued that Officer Parker’s transfer was not improper. They asserted that the ALJ took out

of context Burke’s testimony that a lieutenant or direct supervisor immediately reporting an

officer’s use of force was “somewhat unusual.” In addition, the County and Sheriff noted that,

under the collective bargaining agreement, they had wide discretion to reassign employees under

investigation. Moreover, the County and Sheriff asserted that the ALJ failed to consider the

evidence of employees transferred out of their divisions after reported uses of force.

¶ 41   The County and Sheriff also contended that only Burke decided to transfer Officer Parker

and that there was no evidence that Burke had antiunion animus. The County and Sheriff further

contended that the ALJ improperly imputed antiunion animus to Burke because he would have

eventually learned about the incident even if Commander Tate and Superintendent Julian had not

been involved.

¶ 42                                   The Board’s Decision

¶ 43   In a written decision, the Board rejected the ALJ’s finding that the County and Sheriff

violated the Act when it transferred Officer Parker. The Board found that Officer Parker failed to

prove that the County and Sheriff had an antiunion motivation when they transferred him and

therefore, Officer Parker failed to set forth prima facie violations of sections 10(a)(1) or 10(a)(2)

of the Act.

¶ 44    In determining that Officer Parker failed to prove antiunion motivation, the Board relied

on the following findings of fact. First, the Board found that Burke, who made the decision to

transfer Officer Parker, did not demonstrate antiunion motivation. The Board determined that the

ALJ improperly imputed antiunion motivation from Commander Tate to Burke. The Board

observed that, to impute antiunion motivation, the charging party must demonstrate that the

“complained-of action” would not have reached the decision maker but for the motivation. The



                                                - 10 -
1-20-1190


Board then found that, even though Burke testified that a lieutenant or direct supervisor

immediately reporting an officer’s use of force was “somewhat unusual,” Officer Parker’s

reported use of force “would have eventually reached Burke” regardless of whether Lieutenant

Hurd informed Commander Tate.

¶ 45   Second, the Board found that the County and Sheriff’s reason for transferring Officer

Parker was not inconsistent with their other actions and that they consistently applied the Article

U transfer policy. In support, the Board noted that the ALJ failed to consider the evidence of

officers who were transferred out of their division after reported uses of force. Further, the Board

found that the County and Sheriff did not treat Officer Parker improperly when compared to

Officers Michalczewski and Ezell. The Board acknowledged that these officers were not

transferred out of Division 6 and Officer Parker was transferred, but the Board determined that

these procedural differences were proper since the collective bargaining agreement provided the

County and Sheriff wide discretion to reassign officers under investigation.

¶ 46   The Board concluded that even if Officer Parker had set forth prima facie violations of

the Act, his claims nevertheless failed. The Board rejected the ALJ’s finding that there was no

evidence the County and Sheriff would have transferred Officer Parker despite his union activity.

In support, the Board noted the evidence that the Department of Justice had placed intense

scrutiny on the Department of Corrections. Thus, the Board concluded that Parker’s transfer did

not violate sections 10(a)(1) or (a)(2) of the Act.

¶ 47   Thereafter, Parker filed a petition for direct administrative review pursuant to section

11(e) of the Act (5 ILCS 315/11(e) (West 2020)) and Illinois Supreme Court Rule 335 (eff. July

1, 2017).




                                                - 11 -
1-20-1190


¶ 48                                         ANALYSIS

¶ 49   On direct administrative review, Officer Parker challenges the Board’s conclusion that he

failed to set forth prima facie violations of sections 10(a)(1) or (a)(2) of the Act. In addition,

Officer Parker argues that the Board’s reliance on evidence of the Department of Justice’s

“intense scrutiny” was against the manifest weight of the evidence and that the Board’s

application of the law to this finding was clearly erroneous.

¶ 50                              Officer Parker’s Statement of Facts

¶ 51   Before we turn to the merits of Officer Parker’s contentions, we first address the Board’s

argument that Officer Parker’s opening brief violates Illinois Supreme Court Rule 341(h)(6) (eff.

Oct. 1, 2020). Specifically, the Board asserts that Officer Parker’s statement of facts is

incomplete and argumentative.

¶ 52   In Officer Parker’s reply brief, he acknowledges that his statement of facts contains

arguments. Since “none of the violations of the rules are so flagrant as to hinder or preclude

review,” we decline to strike Officer Parker’s statement of facts. See Spangenberg v. Verner, 321

Ill. App. 3d 429, 432 (2001). We will, however, disregard any inappropriate statements. See id.

¶ 53                                      Legal Framework

¶ 54   We now turn to Officer Parker’s contentions that the Board erred when it concluded that

Officer Parker failed to set forth prima facie violations of the Act. Under section 10(a)(1) of the

Act, employers commit an unfair labor practice when they “interfere with, restrain or coerce

public employees in the exercise of rights guaranteed [under the Act].” 5 ILCS 315/10(a)(1)

(West 2016). Further, under section 10(a)(2) of the Act, employers commit an unfair labor

practice when they “discriminate in regard to hire or tenure of employment or any term or

condition of employment in order to encourage or discourage membership in or other support for



                                                - 12 -
1-20-1190


any labor organization.” Id. § 10(a)(2). When an employee alleges that an employer’s adverse

employment action was retaliation for the employee’s union activity, and that the employer

violated sections 10(a)(1) and (a)(2) of the Act, then “the alleged section 10(a)(1) violation is

derivative of the section 10(a)(2) violation, and the Board follows the framework applied to

section 10(a)(2) claims ***.” Slater v. Illinois Labor Relations Board, Local Panel, 2019 IL App

(1st) 181007, ¶ 17.

¶ 55   To set forth a prima facie violation of section 10(a)(2), employees must demonstrate that

(1) they engaged in union activity, (2) their employer knew of the activity, (3) their employer had

antiunion motivation toward the activity, and (4) their employer issued an adverse employment

action against them. Id. The Board may infer antiunion motivation from direct or circumstantial

evidence. City of Burbank v. Illinois State Labor Relations Board, 128 Ill. 2d 335, 345 (1989).

Further, the Board may infer antiunion motivation from several circumstances, including that (1)

a short amount of time passed between the employee’s union activity and the adverse action, (2)

the employer disparately treated employees who were union supporters, and (3) the employer’s

proffered reason for the adverse action was inconsistent with the employer’s actions. Id. at 346.

¶ 56   If an employee sets forth a prima facie violation, then the burden shifts to the employer,

who must demonstrate that it took the adverse action against the employee for legitimate

business reasons. Pace Suburban Bus Division of Regional Transportation Authority v. Illinois

Labor Relations Board, 406 Ill. App. 3d 484, 500 (2010). If the Board finds that the employer’s

advanced reason is legitimate and that the employer relied on that reason, then the case is a “dual

motive case,” and the employer must then prove by a preponderance of the evidence that it

would have taken the adverse action despite the employee’s union activity. Id.




                                               - 13 -
1-20-1190


¶ 57                                    Standard of Review

¶ 58    We review the Board’s decision, not the ALJ’s findings. Danigeles v. Illinois

Department of Financial and Professional Regulation, 2015 IL App (1st) 142622, ¶ 69. When

reviewing an agency’s decision, the standard of review we apply depends on whether an issue

involves a question of fact, law, or both. AFM Messenger Service, Inc. v. Department of

Employment Security, 198 Ill. 2d 380, 390 (2001).

¶ 59   When an issue involves a question of fact, we review it under a manifest weight of the

evidence standard. Lipscomb v. Housing Authority of County of Cook, 2015 IL App (1st) 142793,

¶ 14. Under this deferential standard of review, we must presume an agency’s findings of fact are

correct unless the opposite conclusion is clearly evident. Gaston v. CHAC, Inc., 375 Ill. App. 3d

16, 23 (2007). Thus, “so long as the record contains evidence supporting the agency’s decision, it

should be affirmed.” Mercy Crystal Lake Hospital & Medical Center v. Illinois Health Facilities

& Service Review Board, 2016 IL App (3d) 130947, ¶ 17. When an issue involves a question of

law, we review it de novo, which means we perform the same analysis that a circuit court would

perform. Elam v. O’Connor & Nakos, Ltd., 2019 IL App (1st) 181123, ¶ 23.

¶ 60   When an issue requires a reviewing court to examine the legal effect arising from a set of

facts, that issue involves a mixed question of fact and law. Cinkus v. Village of Stickney

Municipal Officers Electoral Board, 228 Ill. 2d 200, 211 (2008). We may reverse an agency’s

decision on a mixed question of fact and law only if the decision is clearly erroneous. Id. A

decision is clearly erroneous if it leaves the reviewing court with the definite and firm conviction

that a mistake has been made. Id.

¶ 61   The Board’s ultimate conclusion as to whether an employer committed an unfair labor

practice is a mixed question of fact and law, and thus, we review this determination for clear



                                               - 14 -
1-20-1190


error. Slater, 2019 IL App (1st) 181007, ¶ 14. We review the Board’s underlying findings of fact,

however, under the manifest weight of the evidence standard. Id. Thus, the findings of fact that

the Board relies on to determine whether an employer had antiunion motivation are reviewed

under the manifest weight of the evidence standard. See City of Burbank, 128 Ill. 2d at 345;

Slater, 2019 IL App (1st) 181007, ¶¶ 14, 17.

¶ 62                            Officer Parker’s Prima Facie Case

¶ 63   Officer Parker challenges the Board’s conclusion that he failed to set forth prima facie

violations of sections 10(a)(1) or (a)(2) of the Act.

¶ 64   As stated above, to set forth a prima facie violation of section 10(a)(2) of the Act, an

employee must prove that his or her employer had an antiunion motivation. City of Burbank, 128

Ill. 2d at 345. Also, the findings of fact that the Board relies on to determine whether an

employer had antiunion motivation are reviewed under the manifest weight of the evidence

standard; thus, we may not reverse these findings of fact “unless the opposite conclusion is

clearly evident.” City of Burbank, 128 Ill. 2d at 345; Slater, 2019 IL App (1st) 181007, ¶¶ 14, 17;

Gaston, 375 Ill. App. 3d at 23. Moreover, we may not reverse these findings of fact if “the record

contains evidence supporting the agency’s decision.” Mercy Crystal Lake Hospital & Medical

Center, 2016 IL App (3d) 130947, ¶ 17.

¶ 65   The Board relied on the following findings of fact to determine that Parker had not

proved that the County and Sheriff had an antiunion motivation.

¶ 66                                    Burke’s Motivation

¶ 67   First, the Board determined that Burke did not demonstrate antiunion motivation, finding

that the ALJ improperly imputed antiunion motivation to Burke since Officer Parker’s reported

use of force “would have eventually reached Burke”—despite Burke testifying that Lieutenant



                                                - 15 -
1-20-1190


Hurd immediately informing Commander Tate was “somewhat unusual.”

¶ 68   Officer Parker contends that the Board’s conclusion that his reported use of force “would

have eventually reached Burke” was against the manifest weight of the evidence. He argues that

the evidence that Officers Michalczewski and Ezell were not transferred, and Officer Parker was

transferred, demonstrates that his reported use of force would not have reached Burke but for an

antiunion motivation. Officer Parker further argues that Burke’s testimony that Lieutenant Hurd

immediately informing Commander Tate was “somewhat unusual” further demonstrates that

Officer Parker’s reported use of force would not have reached Burke.

¶ 69   We conclude the Board’s finding of fact that Officer Parker’s reported use of force

“would have eventually reached Burke” was not against the manifest weight of the evidence. The

record demonstrates that Lieutenant Hurd filed an incident report describing Officer Parker’s use

of force. Also, Burke testified that even if Commander Tate had not submitted a complaint, the

Use of Force Review Unit still would have reviewed the incident and that the Unit reviews all

reported uses of force. In addition, the Use of Force Review Unit classified Officer Parker’s use

of force as “Level III,” which Burke testified was the “most serious” use of force. Finally, Burke

asserted that when there is “a problematic use of force,” the Use of Force Review Unit could

directly notify Jail leadership that they have concerns regarding a use of force.

¶ 70    Thus, the record contains evidence that the Use of Force Review Unit would have

reported Officer Parker’s Level III use of force to Jail leadership and that the use of force “would

have eventually reached Burke” even if Lieutenant Hurd had not immediately reported it to

Commander Tate. See Mercy Crystal Lake Hospital & Medical Center, 2016 IL App (3d)

130947, ¶ 17. The fact that the County and Sheriff did not transfer Officers Michalczewski and

Ezell does not contradict the Board’s conclusion; these officers were both assigned to “no



                                               - 16 -
1-20-1190


contact” positions, and Officer Ezell was assigned to work in the lobby. Thus, we conclude that

this finding is not against the manifest weight of the evidence. See Lipscomb, 2015 IL App (1st)

142793, ¶ 14; Gaston, 375 Ill. App. 3d at 23.

¶ 71                                    The Transfer Policy

¶ 72   The Board also relied on its finding of fact that the County and Sheriff consistently

applied the Article U transfer policy. In support, the Board noted that the ALJ failed to consider

the evidence of officers who were transferred out of their division after reported uses of force.

Further, the Board found that the County and Sheriff did not treat Officer Parker improperly

when compared to Officers Michalczewski and Ezell. Although these officers were assigned “no

contact” positions but ultimately not transferred out of Division 6, the Board found that these

procedural differences were proper since the collective bargaining agreement provided the

County and Sheriff wide discretion to reassign officers under investigation.

¶ 73   Officer Parker contends that the Board’s finding that the County and Sheriff consistently

applied the Article U transfer policy was against the manifest weight of the evidence. He

contends the fact that Officers Michalczewski or Ezell were not transferred demonstrates that the

County and Sheriff did not consistently apply their transfer policy. Further, Officer Parker

contends that the Board exceeded its authority by interpreting the collective bargaining

agreement.

¶ 74   We conclude that the Board’s finding that the County and Sheriff consistently applied the

Article U transfer policy was not against the manifest weight of the evidence. The record

demonstrates that, even though the Department of Corrections did not transfer Officers

Michalczewski or Ezell, it had transferred several officers out of their divisions after reported

uses of force. First, Officer Michalczewski testified that he knew employees who were



                                                - 17 -
1-20-1190


transferred to the Warehouse Division after reported uses of force. Specifically, he asserted that

Officers Maiza and Ortiz were transferred out of their divisions to the Warehouse Division. Also,

Lieutenant Hurd testified that several officers, including Officers Malone and McCray, were

transferred out of their divisions after reported uses of force. Finally, Burke testified that he had

transferred several employees, including Officer Tabas Jackson, to the Warehouse Division after

learning about their reported uses of force.

¶ 75   In addition, the record supports that the Board had wide discretion to reassign officers

under investigation. Under the collective bargaining agreement, the County and Sheriff could “at

its discretion, reassign any employee while investigation of possible wrongful behavior is

completed” and that “[s]uch assignment shall not be precedent setting.”

¶ 76   Thus, the record contains substantial evidence that the County and Sheriff applied their

transfer policy consistently. See Mercy Crystal Lake Hospital & Medical Center, 2016 IL App

(3d) 130947, ¶ 17. Again, the fact that the County and Sheriff did not transfer Officers

Michalczewski or Ezell does not contradict the Board’s conclusion. Thus, we find that it is not

against the manifest weight of the evidence. See Lipscomb, 2015 IL App (1st) 142793, ¶ 14;

Gaston, 375 Ill. App. 3d at 23.

¶ 77   We have also considered the authority that Officer Parker cites for his contention that the

Board exceeded its authority by interpreting the collective bargaining agreement. See

Amalgamated Transit Union, Local 1028 & PACE Fox Valley Division, 37 PERI ¶ 109 (ILRB

State Panel 2021); McGreal & Village of Orland Park, 30 PERI ¶ 28 (ILRB State Panel 2013);

Fletcher & Village of Creve Coeur, 4 PERI ¶ 2002 (ISLRB 1987); Fletcher & Village of Creve

Coeur, 3 PERI ¶ 2063 (ISLRB 1987). The Board, however, did not interpret the collective

bargaining agreement; the Board merely relied on the agreement’s plain language as evidence.



                                                - 18 -
1-20-1190


None of Officer Parker’s cited authority supports the contention that the Board may not rely on

the agreement’s plain language as evidence. See Amalgamated Transit Union, Local 1028, 37

PERI ¶ 109; McGreal, 30 PERI ¶ 28; Fletcher, 4 PERI ¶ 2002; Fletcher, 3 PERI ¶ 2063. Thus,

this argument fails.

¶ 78   Because we have found that the Board’s findings of fact that the County and Sheriff did

not demonstrate antiunion motivation were not against the manifest weight of the evidence, we

find it was not clearly erroneous for the Board to conclude that Officer Parker failed to set forth

prima facie violations of sections 10(a)(1) or (a)(2) of the Act. See City of Burbank, 128 Ill. 2d at

345; Slater, 2019 IL App (1st) 181007, ¶ 14. We cannot say that the Board’s conclusion leaves

this court with the definite and firm conviction that a mistake has been made. See Cinkus, 228 Ill.

2d at 211 (2008).

¶ 79                                 The Department of Justice

¶ 80   In support of its ultimate conclusion that the County and Sheriff would have transferred

Officer Parker despite his union activity, the Board relied on its finding of fact that the

Department of Corrections was under “intense scrutiny” by the Department of Justice. Officer

Parker contends that this finding of fact was against the manifest weight of the evidence. Officer

Parker further contends that the Board’s application of the law to this finding was clearly

erroneous.

¶ 81   First, whether an employer would have transferred an employee despite his or her union

activity is an inquiry reached only after the Board determines that an employee has set forth a

prima facie violation. Pace Suburban Bus Division of Regional Transportation Authority, 406

Ill. App. 3d at 500. Since we have affirmed the Board’s decision that Officer Parker failed to set

forth prima facie violations of sections 10(a)(1) or (a)(2) under the Act, we need not address



                                                - 19 -
1-20-1190


Officer Parker’s challenges as to the “intense scrutiny” of the Department of Justice. See id.

¶ 82   Even if we were to find that the Board erred in determining that Officer Parker failed to

set forth prima facie violations, his arguments regarding the “intense scrutiny” of the Department

of Justice nevertheless fail. As stated above, the Board’s ultimate conclusion as to whether an

employer committed an unfair labor practice is a mixed question of fact and law, and we review

this determination for clear error. Slater, 2019 IL App (1st) 181007, ¶ 14. Further, we review the

Board’s underlying findings of fact under the manifest weight of the evidence standard. Id.

¶ 83   In the case at bar, the record contains evidence that the Department of Corrections was

under “intense scrutiny.” At the hearing, Burke testified that during 2016, “there was a concerted

effort to ensure that the Department [of Corrections] was acting swiftly when allegations,

particularly somewhat substantiated allegations, of excessive force were brought to light.” Burke

also testified that in 2016, uses of force and reporting of uses of force in the Department of

Corrections were under “intense scrutiny” by the Department of Justice.

¶ 84   The record supports the Board’s finding that the Department of Corrections was under

“intense scrutiny.” Therefore, we find that it is not against the manifest weight of the evidence.

See Mercy Crystal Lake Hospital & Medical Center, 2016 IL App (3d) 130947, ¶ 17; Lipscomb,

2015 IL App (1st) 142793, ¶ 14; Gaston, 375 Ill. App. 3d at 23.

¶ 85   Further, since the record supports the Board’s factual findings underlying the Board’s

ultimate conclusion that the County and Sheriff would have transferred Officer Parker despite his

union activity, we cannot say this conclusion leaves this court with the definite and firm

conviction that a mistake has been made. See Cinkus, 228 Ill. 2d at 211 (2008). Thus, we find

that the Board’s conclusion was not clearly erroneous. See id.




                                               - 20 -
1-20-1190


¶ 86                                     CONCLUSION

¶ 87   For the reasons stated above, we affirm the Local Panel of the Illinois Labor Relations

Board’s decision.

¶ 88   Affirmed.




                                             - 21 -